April 28, 2015 Credit Suisse Market Neutral Equity ETN The Market Neutral Equity Exchange Traded Notes (the “ETNs”) are senior, unsecured debt securities issued by Credit Suisse AG (“Credit Suisse”), acting through its Nassau Branch, that are linked to the return of the HS Market Neutral Index Powered by HOLT TM (the “Index”). The Index is designed to provide exposure to a market neutral investment strategy on equities as represented by North American, European, and Japanese stocks included in the Index. The ETNs are listed on NYSE Arca under the ticker symbol “CSMN”. 1 The ETNs should be purchased only by knowledgeable investors who understand the potential consequences of investing in the ETNs. ETN Details ETN ticker CSMN Indicative value ticker CSMN.IV Bloomberg Index ticker HSGMN CUSIP/ISIN 22542D720 / US22542D7200 Primary Exchange NYSE Arca 1 ETN investor fee factor 1.05%* ETN inception date September 20, 2011 Underlying index HS Market Neutral Index Powered by HOLT
